Title: From George Washington to John Jay, 24–27 August 1779
From: Washington, George
To: Jay, John


        
          
            Sir
            Head Quarters West Point 24[–27]th Augt 1779
          
          Since I wrote to your Excellency yesterday, I have been honored with your letter of the 18th instant with the papers mentioned in it.
          I am much indebted to your Excellency, for the Copy of your circular letter to the States, and I sincerely wish it may have the desired effect—or at least, that the Battalions, in consequence, may be made more respectable than they are at present.
          The Act of the 16th is certainly founded in equity—for, if the Soldiers cannot be supplied with the Articles of Cloathing which made a part of the terms of their inlistment—they ought to receive the value of the deficiency. But I will take the liberty to suggest, that it is of the highest importance that they should receive the specific Articles—and I should hope every exertion will be made that

circumstances will admit to procure them. A pecuniary compensation will, in some measure, and possibly may fully satisfy the Soldiers; but, it will by no means put them in a condition to perform the duties essential to the public Service. It should be considered as a secondary expedient—only to be practiced after every effort to obtain supplies of Cloathing had failed. The expences to the Continent will be the same in either case, but the advantages produced will widely differ. These considerations lead me to trust—that those employed in the Cloathing department will use their greatest exertions to procure supplies, and that they will not too easily give into the Idea of pecuniary compensations.
          As the Battalions apportioned on the States are generally arranged, and all new appointments and the filling of Vacancies are with them, I would submit it to Congress, from the almost infinite perplexities and difficulties which have attended the Business, whether it may not be expedient for Copies of the Arrangement to be transmitted to the respective States, with a Copy of the Act of the 24th Novr last, so far as it recommends the mode of promotion.
          I transmit your Excellency a Copy of a letter from General Sullivan of the 15th which will inform Congress, if they have not received a letter from him, of his movements to that time.
        
        
          
            August 27th
          
          In a letter of the 11th which I had the honor of addressing to your Excellency—I communicated the information I had recd from Colo. Wadsworth, with respect to the difficulties he met with in obtaining supplies of Flour for the Army. I have received a letter from him of this date, of which I inclose a Copy, which places the matter in a very serious point of light. I should hope that some releif may be immediately had from Pennsylvania—and that an application to His Excellency Governor Johnson would be attended with further immediate good consequences, as the Harvest in Maryland is pretty early, and a part of the new Crop, admitting the whole of the old should be exhausted, may be already at the Mills.
          I transmit your Excellency a New York paper of the 24th from which there is reason to conclude that Admiral Arbuthnot has arrived before this. Besides the foregoing I have this minute received a letter from Major Genl Howe, of which an extract is inclosed, which places his arrival beyond doubt.
          Before I conclude—I would beg leave to inform Congress that in consequence of their Act of the 3d June, authorising parole Exchanges—the Commissaries of the two Armies had a meeting at Elizabeth Town on the 20⟨th⟩ July, when it was agreed among other

exchang⟨es⟩ of this nature, that those of Majors General Philips and Reidhesel should take place. As Generals Thompson and Waterbury were two of the officers to be benefitted by the indulge⟨nce—⟩and were already released and with their frien⟨ds—⟩I wrote to Colo. Bland on the 11th instant that General Philips and General Riedhesel and the Gentlemen of their families had permission to go to New York on parole. Since this, Mr Duane, in a visit he did me the honor of making a day or two ago, mentioned the subject so far as General Phillips was concerned, and added that the Treasury Board had sent a Gentleman to adjust with him the accounts of the Convention Troops, which were now very considerable—and seemed to doubt the expediency of permitting Genl Phillips to go in till the same were at least liquidated. These were circumstances of which I was intirely ignorant before—and I have just made a summary state of facts that Congress may direct in the matter as they may think most proper. I have the honor to be with the greatest Respect & Esteem Yr Excellency’s Most obt humble Servt
          
            Go: Washington
          
        
      